Citation Nr: 1400648	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-34 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $37,021.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973 and from December 2001 to December 2002.  The Veteran also served in the West Virginia National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the Huntington, West Virginia RO.  

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence in support of his claim with a waiver of initial AOJ review in accordance with 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, a June 2008 letter notified the Veteran that he was paid $37,021.00 more than he was entitled to receive.  He was notified that he had the right to dispute the debt and request a waiver.  Prior to and during the appeal at issue, the Veteran asserted that VA knew he was on active duty when he was being paid VA compensation benefits.  He explained that he was sent waiver forms that indicated that regardless of the submission of a completed form that VA would consider a non-submission a waiver of receipt of VA payments.  He stated that VA withheld payments for part of the time, but then continued payments and did not withhold the payments as it should have.  The issue on appeal was limited to consideration of whether a waiver of recovery of an overpayment is warranted.  However, in light of the Veteran's statements related to the underlying debt (i.e., that VA should have been withholding payments as reflected by the waiver forms), the Board finds that a determination must be made as to the validity of the underlying debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2013); VAOPGCPREC 6-98 (Apr. 24, 1998).  

In addition, the Veteran stated that his financial status has changed since his last financial status report.  He explained that he submitted a VA Form 5655, Financial Status Report, to the VA Debt Management Center (DMC) in January 2011 to request a compromise.  The claims file does not contain the updated financial status report.  The financial status report is used, in part, to determine whether a waiver is warranted.  For example, part of the inquiry is whether it would be against equity and good conscience to recover the overpayment, to include consideration as to whether collection would deprive the debtor or family of basic necessities.  See 38 C.F.R. §§ 1.964; 1.965(a) (2013).  Therefore, the RO must make steps to locate the financial status report and if it is not found, contact the Veteran and ask him to submit a new financial status report.   

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue concerning the validity of the $37,021.00 debt, completing a full audit for the entire period covered by the overpayment, which fully justifies the amounts charged.  Please address the contentions regarding the waiver forms and that VA should have been withholding payments, at least for part of the period.  Then, provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.

2.  If it is determined that a debt was properly created, appropriate action should be taken to locate the financial status report that was submitted by the Veteran in January 2011.  Regardless of whether that report is found or not, request that the Veteran complete and submit a current financial status report.  
3.  If either the validity of the debt claim and/or the waiver claim is denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case addressing each issue which remains denied.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


